 Case 5:20-cr-00005-H-BQ Document 58 Filed 05/08/20               Page 1 of 1 PageID 114



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              LUBBOCKDTWSION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 5:20-CR-005-02-H

ROBERT GARY DRIGGERS (2),
  Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE IJMTED STATES MAGISTRATE JI]DGE
                          CONCERI\ING PLEA OF GIJILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636(bX1), the undersigned   District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED

       Dated May         2020.




                                                   S   WESLEYHENDRIX
                                                        STATES DISTRICT JUDGE
